[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-11052         ELEVENTH CIRCUIT
                                                     MARCH 11, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D. C. Docket No. 03-10004-CR-KMM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARSHELL COOPER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 11, 2010)

Before DUBINA, Chief Judge, TJOFLAT and ANDERSON, Circuit Judges.

PER CURIAM:
      Appellant Marshell Cooper appeals the district court’s denial of her motion

for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2). Cooper concedes

that, because she was sentenced as a career offender, her motion for a reduction of

sentence was properly denied in light of our decision in United States v. Moore,

541 F.3d 1323, 1330 (11th Cir. 2008), cert. denied, 129 S. Ct. 1601 (2009). She

argues on appeal, however, that Moore was wrongly decided, as it is allegedly

inconsistent with the Supreme Court’s decision in United States v. Booker, 543

U.S. 220, 125 S. Ct. 738 (2005). She also argues that her substantial rehabilitation

and accomplishments while incarcerated should permit a sentence reduction.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d 1366,

1368 (11th Cir. 2008), cert. denied, 129 S. Ct. 1657 (2009). A district court may

modify a term of imprisonment in the case of a defendant who was sentenced to a

term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). However,

defendants sentenced as career criminals are ineligible for sentence reductions

under Amendment 706 where their guideline range is established under U.S.S.G.

§ 4B1.1. Moore, 541 F.3d at 1330 (“Where a retroactively applicable guideline

amendment reduces a defendant's base offense level, but does not alter the



                                          2
sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence. Here, although Amendment 706 would reduce

the base offense levels applicable to the defendants, it would not affect their

guideline ranges because they were sentenced as career offenders under § 4B1.1.”).

      In Jones, we held that if a defendant is ineligible for a sentence reduction

under § 3582(c)(2), the Supreme Court’s decision in Booker does not provide an

independent basis to rectify that ineligibility. Jones, 548 F.3d at 1369. Further,

“[a] district court does not have inherent authority to modify a previously imposed

sentence; it may do so only pursuant to statutory authorization.” United States v.

Diaz-Clark, 292 F.3d 1310, 1318 (11th Cir. 2002) (quoting United States v.

Mendoza, 118 F.3d 707, 709 (10th Cir. 1997)).

      Cooper concedes that she was sentenced as a career offender, and that our

decision in Moore precludes her from benefitting from Amendment 706. Because

Moore remains controlling on this issue, Cooper’s appeal is without merit. See

United States v. Hogan, 986 F.2d 1364, 1369 (11th Cir. 1993) (“[I]t is the firmly

established rule of this Circuit that each succeeding panel is bound by the holding

of the first panel to address an issue of law, unless and until that holding is

overruled en banc, or by the Supreme Court.”).

      Cooper’s Booker argument is likewise unavailing, because Booker does not



                                            3
provide an independent basis for a sentencing reduction under § 3582. See Jones,

548 F.3d at 1369. Finally, the equitable argument made by Cooper must be

rejected, as absent statutory authority, a district court does not have discretion to

reduce a previously imposed, lawful sentence. See Diaz-Clark, 292 F.3d at

1317–18.

      For the above-stated reasons, we affirm the district court’s order denying

Marshell’s motion for a reduction of sentence.

      AFFIRMED.




                                            4